DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed December 7th 2020. While the amendment was filed after a final rejection, the amendment is entered. Claim 18 has been cancelled without prejudice. Claims 1, 2, 6, 8-12, 14-17, and 19-22 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 2, 6, 8-12, 14-17, and 19-22 are allowed. The following is an examiner’s statement of reasons for allowance:
In regard to independent claim 1, the prior art fails to disclose, teach, or suggest either singly or in combination a head-up display device to be viewable by an occupant in a moving body which includes the limitations “the additional polarizer is a reflection type polarizer which reflects the polarized light along the shielding axis toward the light source part, the condenser lens, the field lens, the diffusion part, and the additional polarizer are arranged in this order from a side of the light source part in the optical path between the light source part and the liquid crystal panel, and the condenser lens has a refraction side facing the liquid crystal panel, and the refraction side of the condenser lens has a plurality of smooth convex shapes between which no flat surface is located” th 2020, applicant accurately addressed that the primary reference does not teach all of these limitations including the additional polarizer being between the diffuser and the polarizer of the liquid crystal device, and also described the advantages to this configuration. While Yoshida discloses a comparative example (Fig 7) including a diffuser on the light source side of the additional polarizer, this embodiment is present to show the disadvantages of such a configuration. Given the complex and clearly claimed optical system present in the claim, it would not have been obvious to utilize the optical systems of Kitamura and Matsuura in combination with this embodiment to meet all of the limitations. Accordingly, the claim is allowed.

In regard to independent claim 15, the prior art fails to disclose, teach, or suggest either singly or in combination a head-up display device to be viewable by an occupant in a moving body which includes the limitations “the additional polarizer is a reflection type polarizer which reflects the polarized light along the shielding axis toward the light source part, the condenser lens, the field lens, the diffusion part, and the additional polarizer are arranged in this order from a side of the light source part in the optical path between the light source part and the liquid crystal panel, and the condenser lens has a refraction side facing the liquid crystal panel, and the refraction side of the condenser lens has a plurality of directly abutted smooth convex shapes having side surfaces directly contacting each other” in the combination required by claim 15. In the arguments filed December 7th 2020, applicant accurately addressed that the primary reference does not teach all of these limitations including the additional 

Claims 2, 6, 8-12, 14, 16, 17, and 19-22 are allowable by virtue of dependency. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references have comparable optical systems to that of the present invention, but they are unavailable for use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK D TEETS whose telephone number is (571)270-7641.  The examiner can normally be reached on Monday and Tuesday, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D TEETS/               Examiner, Art Unit 2871            


/JESSICA M MERLIN/           Primary Examiner, Art Unit 2871